Exhibit 10.2(h)

LOGO [g61982ex10_4hall-pages.jpg]

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

Attn: John Servidio

Telephone: 646-855-8900

Facsimile: 704-208-2869

Transaction reference number:

NY-39228

October 22, 2009

To: Navistar International Corporation

4201 Winfield Road

Warrenville, Illinois 60555

Attention: Treasurer

Telephone No.:    630-753-5000 Facsimile No.:    630-753-2305

Re: Base Warrants

Navistar International Corporation (“Company”) and Bank of America, N.A.
(“Dealer”) concurrently herewith are entering into a Base Warrants (the
“Transaction”) to sell to Dealer a number of options exercisable into Shares
pursuant to a letter agreement dated as of the date hereof (the “Confirmation”).

This letter agreement (the “Letter Agreement”) hereby confirms the agreement
between Dealer and Company as follows:

1. Terms Used but Not Defined Herein. Capitalized terms used herein without
definition shall have the meanings assigned to them in the Confirmation.

2. Section 6(e) Calculation for Certain Additional Termination Events. For the
purposes of determining the amount payable under Section 6(e) of the Agreement
in connection with any Additional Termination Event under Section 9(e) of the
Confirmation only, the parties agree that any inputs used to determine such
amount shall be calculated by Dealer using mid-market data, as necessary for
Dealer’s own then current valuation for the Transaction.

3. Counterparts. This Letter Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

4. Governing Law. The provisions of this Letter Agreement shall be governed by
the New York law (without reference to choice of law doctrine).



--------------------------------------------------------------------------------

LOGO [g61982ex10_4hall-pages.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Letter Agreement and returning it to, Bank of
America, N.A., c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated, One
Bryant Park, New York, NY 10036, or by fax to 704-208-2869.

            Very truly yours,

 

Bank of America, N.A. By:  

/s/ Christopher A. Hutmaker

Authorized Signatory Name:   Christopher A. Hutmaker   Managing Director

 

Accepted and confirmed

as of the Trade Date:

Navistar International Corporation By:  

 

Authorized Signatory Name:  

(Signature Page to Side Letter Agreement of Base Warrant Transaction)



--------------------------------------------------------------------------------

LOGO [g61982ex10_4hall-pages.jpg]

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Letter Agreement and returning it to, Bank of
America, N.A., c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated, One
Bryant Park, New York, NY 10036, or by fax to 704-208-2869.

            Very truly yours,

 

Bank of America, N.A. By:  

 

Authorized Signatory Name:  

 

Accepted and confirmed

as of the Trade Date:

Navistar International Corporation By:  

/s/ Jim Moran

Authorized Signatory Name:   Jim Moran   VP & Treasurer

(Signature Page to Side Letter Agreement of Base Warrant Transaction)